Citation Nr: 1513474	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment in the amount of $15,782.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the August 2012 statement of the case (SOC) indicated that the Veteran failed to appear at a local hearing on July 31, 2012.  Subsequently, the Veteran indicated on her September 2012 substantive appeal that she wished to be scheduled for a Board hearing at a local VA office.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  While the Veteran has already failed to report for her July 31, 2012, local hearing without providing any reason for this failure to report, she is still entitled to a hearing before the Board.  As such, the Board finds that this issue should be remanded in order to schedule the Veteran for a Board hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ) at her local RO.  Provide her and her representative reasonable advance written notice of the date, time, and location of her requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


